[Cited in Paul v. Lowery, Case No. 10.844, to the point that a deposition may be read in evidence in tlie circuit court of the District of Columbia which deposition purports to be taken before the superintendent of the city of Charleston, and is certified under the seal of the corporation, and taken in due form under the act of congress, without other proof of the fact that the superintendent was the magistrate of the city than is-contained in his own certificate and the official seal, and the further evidence introduced and proved by the testimony of a witness that the superintendent before whom the deposition was taken was the intendant and chief magistrate of the city of Charleston at the date of the certificate, and that he believed it was the seal of the corporation, but did not know the handwriting.][Also cited in a note to Waller v. Stewart, Case No. 17,109, upon the question whether the calling for and inspecting the books of the opposite party authorizes the owner to read them in evidence. if the party calling for them refuses to use them.][NOTE. This case was taken to the supreme court upon writ of error by one of the defendants, and the judgment of the circuit court was affirmed; but, in the opinion delivered therein by Mr. Justice Livingston, the two points to which the case was cited as noted above were not considered. Riggs v. Lindsay, 7 Cranch (11 U. S.) 50°.]